Per curiam.
This disciplinary matter is before the Court on Respondent Edward James Brantley’s Petition for Voluntary Surrender of License, filed pursuant to Bar Rules 4-110 (f) and 4-227 (c) (1), subsequent to the State Bar’s issuance of a formal complaint. Both the special master and the State Bar recommend that Brantley’s petition, which is tantamount to disbarment, be accepted.
In his petition, Brantley admits that a mortgage company requested that he close a real estate transaction involving a certain borrower and, on June 24, 2002, wire transferred funds in the amount of $238,902.14 to Brantley’s attorney trust account to be used solely for the loan transaction. After the loan transaction did not close, the mortgage company demanded that Brantley return the funds but he failed to do so. Brantley further admits that the funds are no longer in his attorney trust account; that he is unable to return the funds to the mortgage company; and that due to this conduct, he violated Rule 1.15 (I) (b) of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct. A violation of this rule is punishable by disbarment.
We have reviewed the record and hereby accept Brantley’s petition for voluntary surrender of his license to practice law in Georgia. As such a surrender is tantamount to disbarment, Brantley is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.